                                                                                                   FILED
                                                                                          2020 Jan-13 AM 08:48
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

NHAN NGUYEN-NGOC,                              )
                                               )
       Petitioner,                             )
                                               )
v.                                             )    4:19-cv-01155-RDP-SGC
                                               )
MR. BENNER, Field Director, et al.,            )
                                               )
       Respondents.                            )

                             MEMORANDUM OPINION

       On November 20, 2019, the Magistrate Judge entered a report

recommending this pro se petition for writ of habeas corpus, filed pursuant to 28

U.S.C. § 2241, be dismissed without prejudice.1 (Doc. 9). Although the report

advised the parties of the right to object, no objections have been filed.

       The Magistrate Judge’s report recommended that the petition be denied

because, although the petitioner blames the respondents for not removing him in a

timely manner, multiple delays are due to the petitioner’s refusal to

cooperate in the removal process. (Doc. 6-1 at 3). The record reveals that, despite

difficulties surrounding Petitioner’s participation in obtaining travel documents,

Respondent has managed to obtain those documents from Vietnam. (Doc. # 6-1 at

1
 The report and recommendation, mailed to Petitioner at his address of record, was not returned
to the court as undeliverable. However, because the U.S. Immigration and Customs Enforcement
website reflects Petitioner was transferred to a different facility, on December 11, 2019, the
Magistrate Judge directed the Clerk to send a copy of the report and recommendation to the new
facility. (Doc. 10).
3-4, Doc. # 8 at 14). Petitioner’s own Affidavit Under Penalty of Perjury confirms

that he acted to prevent his removal by refusing to board a plane arranged for him

by Respondent. (Docs. 8 at 3). Because it is undisputed Respondent has obtained

travel documents for Petitioner, there is no reason to believe that, with Petitioner’s

cooperation, he will not be removed imminently.2 (See Doc. 6-1 at 3-4).

         After de novo review of the entire file in this matter, including the report and

recommendation, the court ADOPTS the Magistrate Judge’s report and

ACCEPTS her recommendation. Accordingly, the claims presented in this matter

are due to be denied and dismissed without prejudice.

         A separate order will be entered.

         DONE and ORDERED this January 10, 2020.



                                                      _________________________________
                                                      R. DAVID PROCTOR
                                                      UNITED STATES DISTRICT JUDGE




         2
           There are no disputed facts which are evident from the parties’ submissions. Therefore, this is not like the
situation in Singh v. U.S. Attorney General, No. 18-12915 (11th Cir. Dec. 23, 2019).

                                                          2
